Name: Commission Regulation (EC) NoÃ 433/2007 of 20 April 2007 laying down the conditions for granting special export refunds for beef and veal (Codified version)
 Type: Regulation
 Subject Matter: trade;  animal product;  tariff policy;  trade policy
 Date Published: nan

 21.4.2007 EN Official Journal of the European Union L 104/3 COMMISSION REGULATION (EC) No 433/2007 of 20 April 2007 laying down the conditions for granting special export refunds for beef and veal (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 33(12) thereof, Whereas: (1) Commission Regulation (EEC) No 32/82 of 7 January 1982 laying down the conditions for granting special export refunds for beef and veal (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Article 33 of Regulation (EC) No 1254/1999 laid down general rules for granting export refunds and criteria for fixing the amount thereof. (3) On account of the market situation in the Community and the scope for selling certain products of the beef and veal sector which may be the object of intervention purchases, it is appropriate to lay down the conditions under which special refunds may be granted for export of such products when they are intended for certain third countries with a view to reducing intervention purchases. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. Products complying with the specific conditions laid down in this Regulation shall be eligible for special export refunds. 2. This Regulation shall apply to fresh or chilled meat, put up in the form of carcases, half-carcasses, compensated quarters, forequarters and hindquarters, exported to certain third countries. 3. Where carcasses or unseparated hindquarters are presented together with the liver and/or kidneys, the carcasse weight shall be reduced by: (a) 5 kg for the liver and kidneys together; (b) 4,5 kg for the liver; (c) 0,5 kg for the kidneys. Article 2 1. Eligibility for a special export refund shall be subject to submission of proof that the products exported come from full-grown male cattle. 2. The proof referred to in paragraph 1 shall be provided by means of a certificate, a specimen of which is given in Annex I, issued at the request of the party concerned by the intervention agency or any other authority designated for that purpose by the Member State in which the animals were slaughtered. This certificate shall be presented to the customs authorities at the time of completion of the customs formalities for export and shall be sent via administrative channels to the agency responsible for payment of the refund after completion of the said formalities. Those formalities shall be completed in the Member State in which the animals were slaughtered. Article 3 The Member States shall lay down the conditions for checking the products and for issuing the certificate referred to in Article 2. These conditions may include the indication of a minimum quantity. The Member States shall take the necessary measures to ensure that no substitution of products takes place between the time they are checked and the time they leave the Community's geographical territory or are delivered to the destinations referred to in Article 36 of Commission Regulation (EC) No 800/1999 (4). These measures shall include identification of each product by means of an indelible mark on each quarter or by individual seal on each quarter. The slaughter and identification shall take place in the abattoir indicated by the party concerned in the application referred to in Article 2(2). In cases where carcasses or half-carcasses are cut into forequarters and hindquarters at a location other than the abattoir, the authority referred to in the first subparagraph of Article 2(2) may replace the certificate referred to in Article 2, issued in respect of carcasses or half-carcasses, by certificates in respect of quarters, provided that all other requirements regarding the issue thereof have been complied with. Article 4 Regulation (EEC) No 32/82 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 5 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2007. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 4, 8.1.1982, p. 11. Regulation as last amended by Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11). (3) See Annex II. (4) OJ L 102, 17.4.1999, p. 11. ANNEX I ANNEX II Repealed Regulation with its successive amendments Commission Regulation (EEC) No 32/82 (OJ L 4, 8.1.1982, p. 11) Commission Regulation (EEC) No 752/82 (OJ L 86, 1.4.1982, p. 50) Commission Regulation (EEC) No 2304/82 (OJ L 246, 21.8.1982, p. 9) Commission Regulation (EEC) No 631/85 (OJ L 72, 13.3.1985, p. 24) Commission Regulation (EEC) No 2688/85 (OJ L 255, 26.9.1985, p. 11) Commission Regulation (EEC) No 3169/87 (OJ L 301, 24.10.1987, p. 21) Only Article 1(1) Commission Regulation (EC) No 2326/97 (OJ L 323, 26.11.1997, p. 1) Commission Regulation (EC) No 744/2000 (OJ L 89, 1.4.2000, p. 3) Commission Regulation (EC) No 1713/2006 (OJ L 321, 21.11.2006, p. 11) Only Article 1(1) ANNEX III Correlation table Regulation (EEC) No 32/82 This Regulation Article 1(1) and (2) Article 1(1) and (2) Article 1(3), introductory part Article 1(3), introductory part Article 1(3), first indent Article 1(3)(a) Article 1(3), second indent Article 1(3)(b) Article 1(3), third indent Article 1(3)(c) Article 2(1) Article 2(1) Article 2(2), first subparagraph, first sentence Article 2(2), first subparagraph Article 2(2), first subparagraph, second and third sentences Article 2(2), second subparagraph Article 3 Article 3 Article 4   Article 4 Article 5 Article 5 Annex Annex I  Annex II  Annex III